EX-99.906CERT CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 With respect to the report on Form N-CSR filed for Century Capital Management Trust (the "Trust") for the semi-annual period ended April 30, 2014 (the “Report”), the undersigned hereby certify, to the best of their knowledge, to the following: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as applicable; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Trust. Date: July 7, 2014 /s/ Alexander L. Thorndike Alexander L. Thorndike Principal Executive Officer /s/ Julie Smith Julie Smith Principal Financial Officer
